DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 CROSS-REFERENCE TO RELATED APPLICATION
2.          This application claims benefit of the priority of U.S. Provisional Patent Application No. 
62/790,590 filed January 10, 2019 entitled DEVICES AND METHODS OF VERTICAL INTEGRATIONS OF SEMICONDUCTOR CHIPS, MAGNETIC CHIPS, and LEAD FRAMES.
                               EXAMINER'S AMENDMENT
3.    An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The application has been amended as follows:
Cancel claims 1-7, 17-20.
Remarks:
4.       This application is in condition for allowance except for the presence of claims 1-7, 17-20 directed to Group II's invention which was non-elected without traverse. Accordingly, claims 1-7, 17-20 been cancelled.
           					  Allowable Subject Matter
5.    Claims 8, 10-16, 21 are allowed.
  					  Reasons for Allowance
6.    The following is an examiner's statement of reasons for allowance:
7.    Regarding claims 8, 10-16, 21, the prior art failed to disclose or reasonably suggest a lead frame including a first lead and a bonding pad, wherein the magnetic chip in the first layer is vertically bonded .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899